Citation Nr: 1136699	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-31 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected chronic vertigo.  

2.  Entitlement to a compensable evaluation for service-connected hypertension.  

3.  Entitlement to a compensable evaluation for service-connected chronic sinusitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on March 24, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Since the March 2011 hearing, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

In an August 2009 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  As such, that claim is not before the Board and will be discussed no further.  


FINDINGS OF FACT

1.  The Veteran's service-connected chronic vertigo has been manifested by occasional dizziness and lightheadedness; there is no evidence of staggering.

2.  The Veteran has blood pressure readings with diastolic readings of 100 or more and takes medication for control of his service-connected hypertension; his service-connected hypertension is not productive of diastolic pressure predominantly 110 or more or of systolic pressure predominantly 200 or more.  

3.  The Veteran's service-connected chronic sinusitis is productive of complaints of drainage and congestion, but it is not shown to have been productive pain, facial pressure, of one or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no more, for service-connected chronic vertigo have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.87, Diagnostic Codes 6299 and 6204 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 10 percent evaluation, for service-connected hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7101 (2010).

3.  The criteria for a compensable evaluation for service-connected chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran submitted a claim for increased evaluations in March 2008.  The Veteran was sent a letter in April 2008 which stated that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The letter also informed him what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed conditions and enough information for the RO to request records from the sources identified by the Veteran.  The April 2008 letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, the Veteran was informed in the letter of types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.

The April 2008 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The letter also contained information about assigning effective dates.  Since the April 2008 letter was sent to the Veteran prior to the initial adjudication of his claim in September 2008, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased rating for migraine headaches, including private and VA treatment records and by affording VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2008 VA examinations obtained in this case are adequate, as they were based on physical examinations and provide medical information needed to address the rating criteria relevant to this case.  In particular, the VA examination reports contain descriptions of the symptomatology related to the service-connected disabilities and address the impact of the disability on the Veteran's employment and daily life.  The Board notes that the Veteran's VA claims file was not available for review in connection with the ear diseases and hypertension examinations.  However, review of these VA examination reports reflects that the VA examiners recorded objective findings as well as the Veteran's subjective complaints.  The Court has held that the adequacy of a VA examination is based upon whether the information is factually accurate, fully articulated, and sound reasoning is provided for the conclusion, not the mere fact that the claims file was reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case with regard to obtaining a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Additionally, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim decided herein.  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and supplemental statements of the case (SSOCs), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Vertigo

The Veteran's service-connected chronic vertigo has been evaluated noncompensably disabling under 38 C.F.R. § 4.87, Diagnostic Codes 6299-6204.  Diagnostic Code 6299 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  See 38 C.F.R. § 4.27.  The RO has found the Veteran's symptomatology (primarily dizziness) to be most analogous to peripheral vestibular disorders, which are rated under Diagnostic Code 6204.  The Board concludes that no other Diagnostic Code more closely describes the Veteran's symptomatology, and the Veteran and his representative have not asserted that another Diagnostic Code be utilized.  

Diagnostic Code 6204 provides ratings for peripheral vestibular disorders.  Peripheral vestibular disorders manifested by occasional dizziness are rated 10 percent disabling.  Peripheral vestibular disorders manifesting dizziness and occasional staggering are rated 30 percent disabling.  The criteria for the 30 percent rating are conjunctive, not disjunctive, and therefore both criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  A Note to Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under Diagnostic Code 6204.  

Because vertigo involves the symptoms of dizziness and lightheadedness, the Board concludes that lay evidence is competent to describe the frequency, severity, and duration of the Veteran's dizziness and lightheadedness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Therefore, the Board finds that the Veteran's statements about experiencing dizziness and lightheadedness constitute competent evidence for rating purposes.  

Pursuant to the Note to Diagnostic Code 6204, objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned.  In this case, the medical evidence does show that the Veteran had objective findings of vestibular disequilibrium, manifested by occasional dizziness.  Indeed, the Veteran has consistently reported that he experiences episodes of dizziness.  See e.g., the July 2008 VA examination report, a June 2009 VA outpatient treatment record, a statement from the Veteran dated in January 2010 and the March 2011 hearing transcript at page 4.  Therefore, a 10 percent evaluation is warranted.  

The Board has considered if an even higher, 30 percent, evaluation is warranted for the Veteran's service-connected vertigo.  For a 30 percent evaluation under Diagnostic Code 6204, the evidence of record must reflect that the Veteran experiences dizziness and occasional staggering.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  While it is uncontroverted that the Veteran experiences dizziness, there is no evidence that the Veteran's service-connected vertigo is productive of staggering.  The Veteran's VA outpatient treatment records are devoid of such a complaint, and the Veteran specifically denied experiencing staggering at the July 2008 VA examination.  

The Board has considered the possibility of staged ratings.  See Hart and Francisco, both supra.  The Board, however, concludes that the criteria for an evaluation in excess of 10 percent have at no time been met.  That is, at no time has the evidence shown that the Veteran's service-connected vertigo is productive of staggering.  Accordingly, a higher evaluation and/or staged ratings are inapplicable.  See id.


Hypertension

The Veteran is currently assigned a noncompensable evaluation for his service-connected hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  The note under this code explains that the term hypertension means that the diastolic blood pressure is predominantly 90mm., or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, including Note 1 (2010).

After reviewing all the evidence of record under the rating criteria and resolving all reasonable doubt in the Veteran's favor, the Board finds that there is some evidence of diastolic readings of 100 or more and of the continuous use of multiple medications to control the Veteran's hypertension.  In this regard, the evidence of record reflects that the Veteran has been prescribed medication to control his blood pressure for many years.  See e.g., the July 2008 VA examination report and the March 2011 hearing transcript at page 15.  Moreover, in March 2011 the Veteran submitted a list of blood pressure readings, to include a reading of 161/100 on February 19, 2011.  See a March 2011 list of blood pressure readings submitted by the Veteran.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a 10 percent evaluation for his service-connected hypertension.  

However, the Board finds that the medical evidence does not meet the criteria for a 20 percent evaluation at any time during the pendency of the appeal, as it does not reflect that he has had diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  As such, an evaluation in excess of 10 percent is not warranted.  38 U.S.C.A. § 5107(b).  

The Board has considered the possibility of staged ratings.  See Hart and Francisco, both supra.  However, the criteria for an evaluation in excess of 10 percent have at no time been met.  That is, at no time has the evidence shown diastolic pressure readings predominantly 110 or higher or systolic pressure readings predominantly 200 or higher as contemplated by a rating in excess of 10 percent.  Accordingly, a higher evaluation and/or staged ratings are inapplicable.  See id.

Sinusitis

The Veteran's service-connected chronic sinusitis is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6513.  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6510, 6511, 6512, and 6514, is rated pursuant to the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides for a noncompensable rating where sinusitis is detected by X-ray only.  A 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514, the General Rating Formula for Sinusitis.

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514, the General Rating Formula for Sinusitis, Note.

After review of the record, the Board concludes that the symptomatology associated with the Veteran's service-connected chronic sinusitis fails to meet the criteria for an increased evaluation.  

As noted above, a 10 percent evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  While the Board notes that the Veteran has sought treatment for non-incapacitating episodes of service-connected chronic sinusitis, the medical evidence of record is devoid of any instance of prolonged antibiotic treatment, bedrest, headaches, pain, purulent discharge and/or crusting secondary to his service-connected chronic sinusitis.  

The Board observes that the Veteran has asserted that he has been prescribed antibiotics for treatment of his service-connected chronic sinusitis.  See the March 2011 hearing transcript at page 9; however, review of the Veteran's VA outpatient treatment records fails to reflect that an antibiotic has been prescribed for such.  Moreover, the July 2008 VA examination report reflects that the Veteran specifically denied experiencing pain, headaches, purulent discharge and/or crusting secondary to his service-connected chronic sinusitis.  See the July 2008 VA examination report.  

The Board has considered the possibility of staged ratings.  See Fenderson and Hart, both supra.  The Board, however, concludes that the Veteran's service-connected chronic sinusitis as been no more or less disabling throughout the appeal period.  Accordingly, staged ratings are inapplicable.  See id.




Extraschedular Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected chronic vertigo, hypertension and/or chronic sinusitis are so exceptional or unusual, individually or in concert, as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher evaluations available under multiple Diagnostic Codes, but the Veteran's disabilities are not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected chronic vertigo, hypertension and/or chronic sinusitis under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a 10 percent evaluation for service-connected chronic vertigo is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a 10 percent evaluation for service-connected hypertension is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a compensable evaluation for service-connected chronic sinusitis is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


